Citation Nr: 1432632	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-48-777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received with respect to the claim of service connection for residuals of a coccyx fracture, and, if so, whether the reopened claim may be granted.

2.  Whether new and material evidence has been received with respect to the claim of service connection for right knee disability.

3.  Entitlement to service connection for bulging disc in the cervical spine (neck disability), to include as secondary to left knee disability.

4.  Entitlement to service connection for bilateral shoulder disability, to include as secondary to left knee disability.

6.  Entitlement to service connection for low back disability, to include as secondary to left knee disability.

7.  Entitlement to service connection for right knee disability, to include as secondary to left knee disability.

8.  Entitlement to service connection for bilateral hip disability, to include as secondary to left knee disability.  
 
9.  Entitlement to a rating in excess of 20 percent for residuals of left knee meniscectomy and ACL repairs with osteoarthritis.

10.  Entitlement to a compensable rating for residuals of a fracture of the right little finger.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, spouse


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and November 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran and his spouse testified before the undersigned in a hearing at the RO in April 2013.  A transcript of that hearing was reviewed prior to this decision.

The issues of entitlement to service connection for right knee, low back, and bilateral hip disabilities and entitlement to increased ratings for left knee and right little finger disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection was denied for right knee disability in an April 2003 rating decision and denied for coccyx fracture in an October 1982 rating decision; the Veteran was notified of his appellate rights but did not appeal, and no new and material evidence was received within one year of the rating decisions.

2.  Evidence received since the last final denial of service connection includes information that was not previously considered and that relates to an unestablished fact necessary to substantiate the claims.

3. The Veteran does not have a current disability associated with a coccyx fracture.

4. The Veteran's current neck disability is not related to in-service symptoms or his service-connected left knee disability.

5. The Veteran's current shoulder disabilities are not related to in-service symptoms or his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The April 2003 denial of service connection for right knee disability became final, and new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2013).

2.  The October 1982 denial of service connection for coccyx fracture became final, and new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2013). 

3.  The criteria for service connection for residuals of a coccyx fracture have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

4. The criteria for service connection for neck disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

5. The criteria for service connection for bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In May 2009 and October 2009, prior to adjudication of his claims, the RO sent the Veteran letters, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  During the Board hearing, the Veteran's spouse mentioned trying to obtain older medical records.  The record was held open, and the Veteran had an opportunity to submit additional records but did not.  As such, he will not be prejudiced by this decision.  VA provided examinations and medical opinions for the Veteran's neck, shoulders, and coccyx.  There is no argument or indication that these examinations or opinions are inadequate as to the issues decided herein.  The Board does not find any outstanding development necessary to adjudicate these claims.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the October 2012 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's current symptoms, in-service activities, and treatment to determine whether all relevant records had been obtained.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. New and Material Evidence

The Veteran applied to reopen his claims of service connection for right knee disability in May 2009 and coccyx fracture in June 2009.

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Additionally, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the pending claim.  38 C.F.R. § 3.156(b).

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Here, the RO issued a rating decision denying the Veteran's claim of service connection for a right knee disability in April 2003 and the claim of service connection for a coccyx fracture in October 1982.  The RO denied the claim for the coccyx injury based on no evidence of a current injury and denied the claim for a right knee disability finding that the evidence did not show a connection to service or to the service-connected left knee disability.  The Veteran was notified of his appellate rights but did not appeal his claims and no new and material evidence was received within one year from the issuance of the decisions.  Therefore, the April 2003 and October 1982 rating decisions became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.

Evidence of record at the time of the April 2003 decision included service treatment records, statements from the Veteran, VA treatment, and VA examinations.  This evidence tended to show a current disability, in-service incurrence, and a service-connected left knee disability.  Since the April 2003 decision, VA provided an examination with an opinion on the possible causal relationship to service and to the service-connected left knee disability.

Evidence of record at the time of the October 1982 decision included service treatment records, statements from the Veteran, VA treatment records, and a VA examination.  This evidence showed an in-service fall with reports of low back pain, but did not establish a current disability associated with the coccyx.  Since the October 1982 decision, VA provided an examination and opinion on the possible causal relationship to service.   

The new evidence relates to unestablished elements of the previously denied claims.  Specifically, the new evidence of VA medical opinions on causation addresses the nexus element of service connection.  The evidence is thus new and material to the claims of service connection for right knee disability and coccyx fracture.  Therefore, the claims are reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).     

III. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

Finally, service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1112 may also be proven by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses; however, he is not competent to diagnose a disability of the musculoskeletal system as this requires specialized knowledge and diagnostic testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  While the Veteran's wife may be competent as a nurse to provide evidence based on her medical expertise, her statements were limited to observations of symptoms and not the opinion of a medical professional.  The Board finds the Veteran and his wife credible as their statements were detailed and consistent.  

Coccyx fracture

The criteria of service connection for a coccyx fracture have not been met as the evidence does not establish a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303. 

The evidence does not show a current disability related to a coccyx fracture.  Service treatment records show the Veteran experienced a fall during service and reported pain in the area of his coccyx.  He has asserted that the coccyx was fractured.  However, occurrence of an in-service injury is moot in light of no current disability of the coccyx bone.  VA treatment and private treatment records show no treatment for or diagnosis of any problem associated with the coccyx bone.  The evidence shows a disability of the lower spine but that disability is encompassed by another claim for service connection.  The VA examiner in June 2012 examined the Veteran's back and did not diagnose any disability of the coccyx bone.  Further, the Veteran has not reported any current symptoms specifically from the coccyx fracture.  As such, the evidence fails to show a current disability.    

Service connection may not be granted where there is no present disability shown.  See Brammer, 3 Vet. App. at 225; 38 C.F.R. § 3.303.  Therefore, analysis of the other elements of service connection is not necessary and the claim must be denied.  See id.    

Neck and Shoulders

The criteria of service connection for neck and shoulder disabilities, to include as secondary to the service-connected left knee disability, have not been met.  See 38 C.F.R. §§ 3.303, 3.310.

The Veteran has current disabilities of his neck and shoulders.  The June 2012 VA examiner diagnosed degenerative disc disease in the Veteran's cervical spine.  VA treatment records from August 2009 show a rotator cuff sprain/strain, and possible tear, after a fall.  VA treatment records from May 2003 noted degenerative joint disease (arthritis) in the Veteran's right shoulder and back.  This evidence is pertinent to the finding of a current disability even though it is over 10 years old, because arthritis is a chronic disability, which would still exist currently.  See 38 C.F.R. § 3.309.  This treatment record does not discuss whether the arthritis is in the low back, the neck, or the entire spine.  However, reasonable doubt will be afforded to the Veteran, so his neck disability is found to include arthritis.  

Next, the evidence shows an in-service incurrence of pain in the neck and shoulder area.  Service treatment records from April and May 1975 show treatment for pain in the cervical spine and mid-left upper trapezius.  He was prescribed and attended nine sessions of physical therapy to address these symptoms.  The Veteran is also service-connected for a left knee disability.

The Veteran's current neck and shoulder conditions are not related to service or to his service connected left knee disability.  The June 2012 examiner found that the Veteran's current disability is less likely than not related to service.  The examiner specifically addresses the Spring 1975 incident and treatment and found it to be an acute, rather than a chronic, injury.  The examiner reasoned that the treatment improved the symptoms and there is no evidence of further complaints or treatment.  Subsequent service physicals noted no complaints or abnormalities in the neck or shoulders.  The evidence also does not show continuous symptoms or treatment in the intervening time since service.  The examiner could not establish chronicity to service.  

The Veteran asserted that his service connected left knee disability caused him to fall and sustain injuries to his neck and shoulders.  The VA examiner in November 2010 opined that the Veteran's neck and shoulder conditions were less likely than not related to his left knee condition.  The examiner reasoned that his left knee is stable without any ligamentous laxity, and there is no physiological or pathological condition in his left knee that would explain his reports of falls.  The examiner found that the Veteran's neck and shoulder conditions were more likely due to degenerative changes consistent with aging, musculoskeletal deconditioning from inactivity, and genetic predisposition.  The Veteran has not asserted that his service-connected left knee aggravates his disabilities with day to day motion, but instead only asserts a connection from falls caused by the knee.  The examiner sufficiently addressed the relationship between the neck and shoulders, falls, and the left knee disability.  

Finally, arthritis is among the chronic diseases subject to the above mentioned presumption and continuity of symptomology based on lay evidence.  See Walker, 708 F.3d at 1331; 38 C.F.R. §§ 3.307, 3.309.  During the Board hearing, the Veteran stated that the symptoms did not get all that bad until after he began having more trouble with his knee and falling.  His statements about the existence and nature of any prior symptoms were vague, thus less probative.  Furthermore, the Veteran is not competent to determine whether the symptoms he experienced were due to arthritis or an acute injury.  See Jandreau, 492 F.3d at 1377.  The VA examiner, instead, concluded that any symptoms in service were of an acute nature with no evidence of a chronic disease at that time.  There is no evidence that the current arthritis manifested to a degree of 10 percent or greater within one year of service or the Veteran experienced arthritis symptoms continuously since service.

Based on the evidence, the Veteran's current neck and shoulder conditions cannot be positively related to pain and treatment during service or to falls associated with the Veteran's service-connected left knee.  Therefore, service connection cannot be established, and the claims must be denied.  See 38 C.F.R. § 3.303, 3.310.

The preponderance of the evidence is against service connection for coccyx fracture, neck, and shoulder disabilities.  See 38 C.F.R. § 3.303.  The benefit of the doubt doctrine has been afforded and is otherwise inapplicable.  See 38 C.F.R. § 3.102.

ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for a coccyx fracture is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for right knee disability is granted.

Service connection for residuals of a coccyx fracture is denied.

Service connection for neck disability is denied.

Service connection for bilateral shoulder disability is denied.


REMAND

The VA examiner in November 2010 did not adequately address whether the Veteran's right knee, low back, and hip disabilities could be caused or aggravated beyond the natural progression by overcompensation for his service-connected left knee disability.  Therefore, an addendum opinion is needed.  See Allen, 7 Vet. App. at 448-49.  The VA examiner in June 2012 found no in-service injury to the Veteran's right knee; however, service treatment records show such in July and August 1974.  An addendum opinion is also needed for that reason.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Additionally, the June 2012 examiner noted no flare-ups in the Veteran's right finger disability, but the Veteran reported flare-ups in the Board hearing.  The examiner noted that the Veteran could not quantify his flare-ups in the left knee, but he did during the Board hearing.  An additional examination is necessary.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claim file any outstanding VA treatment records pertinent to the Veteran's claims.

2. Then, forward the claims file to the June 2012 examiner, or another appropriate examiner if that examiner is unavailable, to provide an opinion on the following:

a. Is the Veteran's right knee disability at least as likely as not related to service?

Note service treatment records from July and August 1974.

b. Is the Veteran's right knee disability at least as likely as not caused by overcompensation for his service-connected left knee disability/abnormal gait?

c. Is the Veteran's right knee disability at least as likely as not aggravated beyond the natural progression by his service-connected left knee disability?

d. Is the Veteran's bilateral hip disability at least as likely as not caused by overcompensation for his service-connected left knee disability/abnormal gait?

e. Is the Veteran's bilateral hip disability at least as likely as not aggravated beyond the natural progression by his service-connected left knee disability?

f. Is the Veteran's low back disability at least as likely as not caused by overcompensation for his service-connected left knee disability/abnormal gait?

g. Is the Veteran's low back disability at least as likely as not aggravated beyond the natural progression by his service-connected left knee disability?

The examiner must provide reasons for each opinion that take into account the Veteran's statements of symptoms and treatment.  Such reports cannot be rejected merely because there is an absence of supporting clinical evidence.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

3. Then, schedule the Veteran for a musculoskeletal examination to measure and record the level of disability in his right finger and left knee.  All appropriate testing should be done.  The examiner should address the following:

a. Range of motion testing should be conducted on the Veteran's left knee and the examiner should note the point at which the Veteran experiences pain, if applicable.  The examiner should also state whether there is any additional loss of function upon repetitive movement, due to factors such as pain, weakness, fatigability, and loss of endurance.  If so, the examiner should indicate the extent of such loss of function, in degrees.  Further, the Veteran has reported flare-ups of pain; specifically that after prolonged sitting his flexion is limited to 10 or 20 degrees.  Is this report consistent with clinical evidence?  If not, estimate any additional loss of function during such periods, expressed in degrees. 

b. Range of motion testing should be conducted on the Veteran's right little finger and the examiner should note the point at which the Veteran experiences pain, if applicable.  The examiner should also state whether there is any additional loss of function upon repetitive movement, due to factors such as pain, weakness, fatigability, and loss of endurance.  If so, the examiner should indicate the extent of such loss of function, in degrees.  Further, the Veteran has reported flare-ups of pain; specifically increased pain and cramping.  Estimate any additional loss of function during such periods, expressed in degrees. 

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

4. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


